Case: 14-12950    Date Filed: 02/11/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-12950
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:13-cr-00010-JRH-BKE-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

JAMES BUTLER,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Georgia
                         _________________________

                                (February 11, 2015)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Brendan N. Fleming, appointed counsel for James Butler in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that
              Case: 14-12950    Date Filed: 02/11/2015   Page: 2 of 2


counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Butler’s conviction and sentence

are AFFIRMED.




                                         2